Case 2:19-cv-00201-DMG-KS Document 16 Filed 03/19/19 Page 1 of 3 Page ID #:53




 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4
     Attorneys for Plaintiff
 5 TIMOTHY DAWSON
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
                                                       Case No.: 2:19-cv-00201-DMG-KS
12
13                                                     JOINT STIPULATION FOR
     TIMOTHY DAWSON,                                   DISMISSAL WITH PREJUDICE
14                                                     OF ENTIRE ACTION AND AS TO
                       Plaintiff,                      ALL DEFENDANTS
15
            vs.
16
17
     SYNCHRONY BANK,
18                                                     Judge: Hon. Dolly M. Gee
19                                                     Magistrate: Hon. Karen L. Stevenson
                    Defendant(s),
20
21
22         Plaintiff TIMOTHY DAWSON (“Plaintiff”) and Defendant SYNCHRONY
23 BANK (“Defendant”) by and through their undersigned Counsel, respectfully submit
24 this Stipulation for Dismissal as to all Defendants pursuant to Fed. R. Civ. P. 41
25 (a)(1)(B) with prejudice.
26         WHEREAS, on March 4, 2019, Plaintiff filed a Notice of Settlement (ECF No.
27 14). In the Notice of Settlement, Plaintiff informed the Court that the parties would
28 later file a Joint Stipulation for Dismissal with Prejudice (Id.).
                                                  -1-
                                       Stipulation for Dismissal
Case 2:19-cv-00201-DMG-KS Document 16 Filed 03/19/19 Page 2 of 3 Page ID #:54




 1        WHEREAS, the Parties seek to have this case to have this case dismissed in its
 2 entirety with prejudice as to Defendant Synchrony Bank, as the Parties entered into a
 3 settlement agreement requiring Plaintiff to seek dismissal with prejudice.

 4        THEREFORE, the parties hereby jointly request the Court dismiss the action in
 5 its entirety, and as to all Defendants, with prejudice.
 6
 7
 8 Dated: March 19, 2019                              by: /s/ Ahren A. Tiller
                                                          Ahren A. Tiller
 9                                                        BLC Law Center, APC
                                                          Attorney(s) for Plaintiff
10
11
12 Dated: March 19, 2019                              by: /s/ Patil Derderian
                                                          Patil Derderian
13                                                        Reed Smith LLP
                                                          Attorney(s) for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
                                       Stipulation for Dismissal
Case 2:19-cv-00201-DMG-KS Document 16 Filed 03/19/19 Page 3 of 3 Page ID #:55




 1                           SIGNATURE CERTIFICATION
 2        Pursuant to Civ. L.R. 5-4.3.4, I certify that the content of this document is
 3 acceptable to counsel for the Defendant and that I have obtained authorization from

 4 Defendant’s counsel to affix his electronic signature to this document.
 5
     DATED: March 19, 2019
 6                                          BLC Law Center
 7
 8                                          By      /s/ Ahren A. Tiller
                                                 Ahren A. Tiller
 9                                               BLC Law Center
10                                               Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
                                      Stipulation for Dismissal
